Citation Nr: 1220815	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-00 230	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the RO which denied entitlement to service connection for migraines.  

A review of the Virtual VA paperless claims processing system revealed VA treatment records dated from October 2009 to November 2011 that are relevant to the Veteran's claim were added to the virtual claims file in December 2011.  However, the Veteran executed a waiver of RO consideration in December 2011.  38 C.F.R. § 20.1304 (2011). 

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in December 2011.  A copy of the transcript of that hearing has been reviewed and associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the further development of the Veteran's claim is warranted.  Specifically, the Board has a further duty to assist the Veteran.  

Initially, the Board notes that a September 1995 VA treatment record shows that the Veteran applied for Social Security Disability.  However, the claims file does not contain any letters of determination or records from the Social Security Administration (SSA).  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA must obtain and associate with the claims file copies of all disability determinations and records underlying any disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

In addition, the Board has determined that the Veteran should be scheduled for a VA examination in order to obtain an additional etiology opinion.  The Board notes that the Veteran was examined and an etiology opinion was obtained in September 2008 (note two September 2008 opinions were rendered-one before a claims file review and one after).  However, in light of the number of relevant records that have been added to the claims file since the 2008 examination and opinion, VA should afford the Veteran another VA examination so that the examiner can consider all pertinent medical history and assertions made by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from Social Security Administration copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.  If the search for these records is negative, such shall be noted and the Veteran must be informed in writing. 

2.  After completing remand directive #1, the RO/AMC should schedule the Veteran for a VA examination to determine the current nature and likely etiology of any current migraine disability.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  

All tests deemed necessary should be conducted.  The examiner should identify the precise diagnosis for any current disorders involving migraine headaches.   

For any migraine disability that is diagnosed, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the condition is related to his active military service.  

In rendering the medical opinion, the examiner should specifically review and consider: 

(a) the Veteran's service treatment records which show in-service treatment for headaches; 

(b) any examination report or report of medical history provided at separation from service;

(c) all pertinent VA records of treatment since 1974;

(d) the Veteran's assertion that his migraine headache disability began while he was serving on active military duty and has continued since that time.  

(e) the above-noted September 2008 VA medical opinions.  

It is essential that the examiner providing an opinion also give a complete rationale and discussion supporting that opinion. 




3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue of entitlement to service connection for migraines.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


